DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s election of Group I, claims 1-15 and the species “docetaxel”, which reads on claims 1-8 and 10-15 in the reply filed on 11/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and claim 9 is withdrawn as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.

Claims 1-8 and 10-15 are under current examination.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/834,115, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Specifically, the examiner is not able to locate support for the following limitations:
In claim 1: the scope of the term “a compound”.  (The provisional application discloses “a material” which the examiner considers to embrace different scope than “a compound”).
In claim 1: the optional solvents “acetonitrile, methyl acetate, ethyl acetate, n-propyl acetate, n-butyl acetate, tetrahydrofuran, methanol, ethanol, n-propanol, iso-propanol, n-butanol, sec-butanol, dimethyl formamide, acetone, and 2-butanone”. 
In claim 1: the step of spray-drying the solution from step (a). 
In claim 12: the ranges weight ratios of compound to glacial acetic acid are not supported.
In claim 13, the ranges in weight ratios of acetate salt to glacial acetic acid are not supported.

Any claim that depends from claims that are not fully supported in the provisional application and do not resolve the lack of support are afforded the same effective filing date as the claim from which it depends.    
Accordingly, none of the claims are fully supported in the provisional application no. 62/834,115 and claims 1-8 and 10-15 are afforded an effective filing date of the instant application: 04/14/2020.  

Information Disclosure Statement
The citations marked with a line-through in the information disclosure statement filed 03/15/2021 have not been considered by the examiner because they fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no publication date has been provided.  
Citation No. 9 has been lined through because it appears to contain part of the text from another citation and as such it is unclear what the examiner would be considering.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The term “low water solubility” in claim 1 is a relative term which renders the claim indefinite. The term “low water solubility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such the scope of compounds included within the claimed method is not clear.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngo et al. (Int J Pharm Vol 545, pages 329-341; available online since: 04/22/2018).

The claims are examined in view of the species election of “docetaxel” as the “compound”.  

On page 330 under section 2.2, Ngo discloses a method of forming a crystalline solid dispersion of docetaxel (title) comprising the steps of forming a solution of anhydrous sodium acetate in glacial acetic acid then dissolving docetaxel in this mixture.  The solution is frozen and then freeze-dried, yielding the crystalline solid dispersion.  The process forms a docetaxel compositing having improved aqueous availability/aqueous dispersion/aqueous solubility (abstract).  Docetaxel is a bioactive pharmaceutical compound and a cancer drug and has aqueous solubility/logP value falling within the scope of clam 10 and 11.  With regard to claims 12 and 13, the weight ratio of sodium acetate to glacial acetic acid is 1:17.6, using a density of glacial acetic acid of approximately 1 g/mL to convert the 8 mL glacial acetic acid from volume to mass.  The examiner considers this to fall within the scope of about 1:16 as recited in claim 13.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,213,447.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims render obvious the instant claims.
The claims are examined in view of the species election of “docetaxel” as the “compound”.

Inter alia, the claims of the ‘447 patent embrace a process for improving the aqueous solubility of a material in a first aqueous solution wherein the material has a water solubility at a pH of about 6 to about 8 selected from the group consisting of about 1 mg/mL to about 500 μg/mL, about 400 μg/mL to about 300 μg/mL, about 300 μg/mL to about 200 μg/mL, about 200 μg/mL to about 100 μg/mL to, about 100 μg/mL to about 50 μg/mL, about 50 μg/mL to about 25 μg/mL, about 25 μg/mL to about 10 μg/mL, and about 10 μg/mL to about 1 μg/mL, the process comprising: (a) forming a second 
The claims of the ‘447 patent differ from the instant claims in that they do not specify forming the solution using glacial acetic acid; however, turning to the ‘447 specification, the term “acetic acid” recited in claim 1 of the ‘447 patent embraces “glacial acetic acid” (col 13).  
The claims of the ‘447 patent do not specify that the method forms a crystalline solid dispersion but, the method of the ‘447 patent falls entirely within the scope of the instant claims.  Thus, the preponderance of the evidence indicates that such property must necessarily be present. Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the 
Turning to col 22 of the ‘447 specification, the term “material” embraces the elected species of compound (bioactive compound/pharmaceutical compound/cancer drug) “docetaxel”.  
This compound has solubility and log P falling within the scope of the instant claims. 
With regard to the relative amounts of compound, glacial acetic acid, and acetate salt required by instant claim 12 and 13, the examiner considers it merely a matter of routine to optimize the amount of each agent to arrive at a method that will result in a freeze dried docetaxel formulation having improved aqueous solubility according to the teachings of the ‘447 patent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo et al. (US 2016/0361327; publication date: 12/15/2016; PGPub from which Us 10,213,447 issued).

The claims are rejected over Ngo et al. exactly as set forth in the double patenting rejection above.  

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo et al. (Int J Pharm Vol 545, pages 329-341; available online since: 04/22/2018).

The claims are examined in view of the species election of “docetaxel” as the “compound”.

On page 330 under section 2.2, Ngo discloses a method of forming a crystalline solid dispersion of docetaxel (title) comprising the steps of forming a solution of anhydrous sodium acetate in glacial acetic acid then dissolving docetaxel in this mixture.  The solution is frozen and then freeze-dried, yielding the crystalline solid dispersion.  The process forms a docetaxel compositing having improved aqueous availability/aqueous dispersion/aqueous solubility (abstract).  Docetaxel is a bioactive pharmaceutical compound and a cancer drug and has aqueous solubility/logP value falling within the scope of clam 10 and 11. 
With regard to claim 12, in the example method disclosed by Ngo, the docetaxel is present in a 1:250 weight ratio with the glacial acetic acid (using a density of about 1 for glacial acetic acid).  Although this falls outside the scope of claim 12, Ngo only discloses a single example.  The examiner does not consider the ratios of compound to glacial acetic acid recited in claim 12 to patentably define over the cited prior art because one having ordinary skill in the art would be motivated to make minor adjustments to the quantities of the ingredients to optimize factors such as solubility of the compound and lyophilization speed etc.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  (See MPEP 2144.05.)
With regard to claim 13, the weight ratio of sodium acetate to glacial acetic acid is 1:17.6, using a density of glacial acetic acid of approximately 1 g/mL to convert the 8 mL glacial acetic acid from volume to mass.  The examiner considers this to fall within the scope of about 1:16 as recited in claim 13.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617